DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is nothing in the claims about what is needed to select droplet density to control splashing. Nor is this claimed subject matter described in the Specification, which only gives passing mention to specific densities in paragraphs [0021] and [0055], but does not address .
Moreover, one of ordinary skill in the art would understand “density” to be conventionally defined as a mass per unit volume (e.g., mg/cm3) or, in an alternative planar arrangement, as a unit per unit area (e.g., pixels/in.2). By contrast, Applicant’s Specification either uses the term “density” in a general manner without further clarification (e.g., paragraph [0012]), or refers to density in unconventional terms (e.g., paragraph [0031]) as a mass per unit area (i.e., drop weight/area), also without further clarification. As such, one of ordinary skill in the art would be unable to determine whether “density” as used in the Specification should be interpreted under its conventional definition or in the unconventional terms used by Applicant. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-5 and 9-15, it is unclear whether the recited density is intended to refer to a weight per square centimeter (e.g., Specification, [0055]) or whether the density is 
As previously discussed above, one of ordinary skill in the art would understand “density” to be conventionally defined as a mass per unit volume (e.g., mg/cm3) or, in an alternative planar arrangement, as a unit per unit area (e.g., pixels/in.2). By contrast, Applicant’s Specification either employs the term “density” in a general manner without further clarification (e.g., paragraph [0012]), or refers to density in unconventional terms (e.g., paragraph [0031]) as a mass per unit area (i.e., drop weight/area), also without further clarification. As such, one of ordinary skill in the art would be unable to determine whether “density” as used in the Specification should be interpreted under its conventional definition or in the unconventional terms used by Applicant.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US 2015/0352790), Tow (US 2013/0205920) and Libinson (US 2015/0145910) in view of O’Neil (US 2015/0283751).
Regarding claim 1, Hadas teaches a three-dimensional (3D) printer comprising a first delivery device (first nozzle 110, FIG. 1; [0017]) to selectively deposit first liquid droplets onto a layer of build material (base plate 170, base layer [0017]); and a second delivery device (second nozzle 120, FIG. 1; [0017]) to selectively deposit second liquid droplets onto the layer of build material powder (base plate 170, [0017]), wherein the second delivery device is positioned next to the first delivery device (first and second nozzles are adjacent, FIG. 1).
Hadas does not expressly teach selective deposition of build material powder to reduce splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) which allow the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the first and second delivery devices in Hadas with variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow.
Hadas teaches a controller ([0037]), but the references as combined do not expressly teach a controller to identify a density at which the second liquid droplets are to be selectively deposited based a type of the build material powder, and a type of the second liquid droplets, wherein identifying the density of the second liquid droplets includes identifying a drop weight of each liquid droplet of the second liquid droplets and a total number of the second liquid droplets to be deposited per unit area; and to control the second delivery device to selectively deposit the second liquid droplets at the identified density. However, Libinson teaches a controller 20 that operates a plurality of jetting units 14 (delivery devices, [0030]), wherein second liquid droplets are deposited based on information pertaining to different densities, a type of the build material, and a type of the second liquid droplets wherein identifying the density of the second liquid droplets includes identifying a drop weight of each liquid droplet of the second liquid droplets and a total number of the second liquid droplets to be deposited per unit area; ([0067]); and to control the second delivery device to selectively deposit the second liquid droplets onto the layer of build material powder at the identified or desired density. ([0044], [0067]; FIG. 1). The references as combined are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery devices of the references as combined with the controller in order to obtain deposited materials with an identified density as desired by Libinson ([0044]).
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 2, Hadas further teaches wherein the first delivery device comprises a first slot through which the first liquid droplets are ejected and wherein the controller is to identify the density of the second liquid droplets that, when the second liquid droplets are deposited onto the layer of build material powder, minimizes the splashing of the build material powder onto the first slot of the first delivery device while exceeding a predetermined minimum density (nozzle 110 requires a slot, [0025]). As previously discussed, Hadas does not teach the functional limitation of minimizing splashing of the build materials. However, Tow teaches that splashing is controlled by, among other factors, density ([0035). As such, controlling splashing on the build materials will inherently control splashing onto the first slot as well. 
Regarding claim 3, Libinson teaches wherein the controller is further to increase a temperature of the build material powder prior to deposition of either or both of the first liquid droplets and the second liquid droplets (conditions module 48 of controller 20 regulates environmental conditions, [0036]). Libinson does not expressly teach that temperature is changed to reduce splashing of the build material powder in the layer of build materials. However, it is well established that heating a liquid will change viscosity – a fluid property known in the art to control splashing (see e.g., Tow, [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Libinson in order to control aid in splashing control.
Regarding claim 4, Tow teaches wherein the density of the second liquid droplets is determined to reduce erosion of the layer of build material powder while exceeding a predetermined minimum density (desired density, [0035]).
Regarding claim 5, Libinson teaches a data store, wherein the data store contains data pertaining to correlations between a plurality of densities at which the second liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the second liquid droplets; and wherein the controller is to identify the density from the data pertaining to the correlations contained in the data store (data storage unit 24, [0039]-[0044]).
Regarding claim 6, Hadas teaches wherein the first delivery device and the second delivery device are supported on a carriage, wherein the controller is to control the second delivery device to deposit the second liquid droplets as the carriage is scanned in a first direction and wherein the second delivery device is positioned on a trailing edge side of the first delivery device in the first direction (first and second nozzles 120, 130 are supported by crossbeam carriage as shown in FIG. 1:
    PNG
    media_image1.png
    551
    632
    media_image1.png
    Greyscale

Regarding claim 7, the references as combined do not teach a wiper mechanism positioned downstream from the second delivery device along the first direction and wherein the wiper mechanism is to wipe the first delivery device prior to wiping the second delivery device. However, O’Neil teaches a wiper mechanism positioned downstream from the second delivery device along the first direction and wherein the wiper mechanism is to wipe the first delivery device prior to wiping the second delivery device in order to remove any excess material at the nozzle head ([0053], [0055], [0056]). The references as combined and O’Neil are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the first and second delivery devices of the references as combined with the wiping mechanism in order to obtain nozzles that are free from excess material as desired by O’Neil ([0056]).
Regarding claim 8, Hadas teaches wherein the first liquid comprises a fusing agent and the second liquid comprises a detailing agent, and wherein the first delivery device and the second delivery device are positioned on a common printhead ([0027]; FIG. 1).

Claim(s) 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libinson and Tow in view of O’Neil. 
Regarding claim 9, Libinson teaches a method comprising identifying by a controller a density (e.g., density data 46, [0043]-[0044]; FIG. 1) of liquid droplets that are to be selectively deposited onto a layer of build material powder by a first delivery device to reduce splashing of the build material powder based on a type of the build material powder and a type of the liquid droplets, wherein identifying the density of the liquid droplets includes identifying a drop weight of each liquid droplet of the liquid droplets and a total number of the liquid droplets to be deposited per unit area (printing head 12 via nozzle 16, [0043]; controlled by deposition of droplets having a desired density, [0044]); and controlling, by the controller, the first delivery device to selectively deposit the liquid droplets onto the layer of build material powder at the identified density (controller 20 dispenses droplets 18 at desired density, [0044]). 
Libinson does not expressly teach selective deposition of build materials to control splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Libinson and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the density of materials selected in Libinson with variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow.
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 10, Libinson teaches wherein identifying the density further comprises identifying the density to be a density onto a slot of a second delivery device (one or more printing heads 12, [0043]) while exceeding a predetermined minimum density (e.g., density data 46, [0044]), wherein the second delivery device is to eject other liquid droplets through the slot (nozzle 16, [0044]). As previously discussed, Libinson does not teach the functional limitation of minimizing splashing of the build materials. However, Tow teaches that splashing is controlled by, among other factors, density ([0035]). As such, controlling splashing on the build materials will inherently control splashing onto a slot of another delivery device as well.
Regarding claim 12, the references as combined do not teach the limitation that controlling the first delivery device and the second delivery device to be positioned adjacent to a cleaning device, wherein the cleaning device is to clean the second delivery device prior to cleaning the second delivery device. O’Neil teaches the limitation that positions the delivery device and the another delivery device adjacent to a cleaning device, wherein the cleaning device cleans the another delivery device prior to cleaning the delivery device. ([0053], [0055], [0056]). Hadas and O’Neil are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery device and “the another delivery device” of the references as combined with the cleaning device in order to obtain nozzles that are free from excess material as desired by O’Neil ([0056]).
Regarding claim 13, Libinson teaches wherein identifying the density further comprises identifying the density of the liquid droplets that are to be selectively deposited onto the layer of build material powder from data pertaining to correlations between a plurality of densities at which the liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the liquid droplets (density data 46 specifying the density of material in a droplet 18, [0044]).
Regarding claim 14, Libinson teaches a  non-transitory computer readable medium ([0002]) on which is stored machine readable instructions (controller 20, [0038]; FIG. 1) that when executed by a processor ([0039]), cause the processor to: identify a density of liquid droplets that are to be selectively deposited onto a layer of build material powder based on a type of the build material powder, and a type of the liquid droplets, wherein to identify the density of the liquid droplets, the processor is to identify a drop weight of each liquid droplet of the liquid droplets and a total number of the liquid droplets to be deposited per unit area (e.g., desired density via density data 46, [0044]); and control the first delivery device to selectively deposit the liquid droplets onto the layer of build material powder at the identified density (e.g., desired density via density data 46, [0044]).
Libinson does not expressly teach selective deposition of build materials to control splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Libinson and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to identify the density of materials selected in Libinson with using variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow for the purpose of splash control.
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 15, Libinson teaches wherein to determine the density, the machine readable instructions are further to cause the processor to: identify the density of the liquid droplets that are that controls deposition of the build material powder by a delivery device (one or more printer heads 12, [0042]) while exceeding a predetermined minimum density, wherein the another delivery device is to eject other liquid droplets through the slot (nozzle 16, [0044]). As previously discussed, Libinson does not expressly teach selecting a density of build materials to control splashing onto a slot of another delivery device. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). As such, controlling splashing on the build materials will inherently control splashing of the build materials onto a slot of another delivery device as well.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Libinson, Tow, and O’Neil, as applied to claim 10, and further in view of Hadas. Regarding claim 11, Libinson teaches wherein controlling the first delivery device further comprises controlling the first delivery device to selectively deposit the liquid droplets at the identified density as the first delivery device is scanned in a first direction across the layer of build material powder (printing head 12 actuated in direction of arrows 34, [0035]; FIG. 1). While Libinson teaches (a plurality of printer heads 12, [0042]), the references as combined do not expressly teach the limitation wherein the first delivery device is positioned at a trailing edge along the first direction with respect to the second delivery device. However, Hadas teaches wherein the delivery device is positioned at a trailing edge along the first direction with respect to the another delivery device (e.g., second nozzle 120 trails first nozzle 110 moving along middle bar of support structure 180, [0026], [0029]; FIG. 1). Libinson and Hadas are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery devices of the references as combined to be arranged where one delivery device is positioned at the trailing edge of another delivery device in order to obtain a greater range of motion as desired by Hadas ([0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner
Art Unit 1745

/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745